ON MOTION FOR REHEARING.
PER CURIAM.
Upon motion for rehearing, the judgment heretofore agreed upon in this cause is modified so as to reduce the fine imposed upon respondent from fifty thousand dollars to twenty-five thousand dollars, and said judgment as modified is approved and respondent’s motion for rehearing denied.
ON MOTION TO MODIFY JUDGMENT.
GRAVES, J.
I do not concur in the judgment of the majority, on respondent’s motion to modify, by which judgment the fine or penalty is reduced from $50,000 to $'25,000. I think the fine as originally fixed was low enough and yet a dignified sum for the •ease. I have always been conservative in matters of this kind. In a separate opinion in the case of *421State ex inf. v. Standard Oil Co., 218 Mo. l. c. 473, I said:
“The opinion calls for but one judgment as to all respondents, that of ouster. Ouster as to the Standard Oil Company of Indiana and the Republic Oil Company is but slight punishment, for they can continue in business elsewhere. In my way of thinking, these companies should not only be ousted of their license to do business in this State, but that a substantial fine should be added. I also think that as to the Waters-Pierce Company, the judgment of ouster should not go. As- to it, a judgment of guilt should be entered, and a reasonable fine fixed. Even this would be harsh upon the minority-stock ownership in the corporation, but, as the corporation has violated the law, in our discretion we should fix a reasonable punishment. That of ouster, called for by the opinion of my brother, is more than a reasonable punishment. We have full precedents in this court in the Insurance Trust case, as in others decided by this court.
“I, therefore, concur in the opinion of my brother as to a general judgment of guilty, but think the punishment as to two of the respondents as indicated by the opinion, is insufficient, and that of the other, the Waters-Pierce Company, is excessive.
“And when I suggest that the punishment of the two is not sufficient I do not mean to say that the court should become crazed upon any subject or against any interest, but should be governed by that calm judicial judgment that has always characterized the decrees of unbiased judicial tribunals. Popular crazes have no place in the judicial opinion. With these views firmly fixed, I feel that I should insist upon a modification of the judgment indicated by the opinion to the extent herein stated. Otherwise, I concur.”
Prom that conservatism there expressed I do not desire to depart in this case, although such conserv*422atism was liable to be shocked by the $1,000,000 fine urged by a part of the court in the Standard Oil case. In the ease of State ex inf. v. Delmar Jockey Club, 200 Mo. 34, no fine was inflicted by a majority of the court, but it must be recollected that in that case an absolute ouster was fixed as a punishment. In the Standard Oil case, supra, we recognized the right of the court to fix a fine in addition to an absolute ouster; for in that case, we granted an absolute ouster as to two of the respondents, and in addition required each of them to pay a fine of $50,000. As to the third respondent, the W-aters-Pierce Oil Co., we granted a conditional ouster as in this case, and fixed a fine of $50,000.
The evidence in the Standard Oil case shows that the Standard Oil Company proper had acquired a bare majority of the stock in the Waters-Pierce Oil Company and had gained control over the company by reason thereof. Mr. Pierce, the leader of the minority stock, had fought against the violation of the law. So strong was his opposition to the course of conduct which violated our laws, that he was deposed as the head of the corporation which he organized and which bore his name. This was a matter of consideration in fixing the fine in that case, because such fine had to be borne by the minority stockholders as well as by the majority stockholders. These minority stockholders had opposed the violation of law, although their corporation through the majority holding had violated the law.
We have nothing like this in the case at bar. In the case at bar not a finger was raised against the open and flagrant violation of our law. The respondent was licensed to do business in this State. It was in this State in open competition with other harvesting companies. Its stock was sold to J. P. Morgan & Company, and for a short time it continued as before in this State. Shortly, however, respondent, in utter *423disregard of our laws entered into the arrangement by which competition in farm machinery became a thing of the past. From that time (1902) to this, it has openly and notoriously violated our laws by maintaining the original unlawful arrangement. For nine years it has been permitted to pilfer the pockets of the agriculturists of this State, and now it is said that a fine of $50,000 is too much! It is now said that $25,000 is sufficient. We do not feel that the matter should pass without notice, and hence this opinion.
Nor is this continuous violation of law all that should be considered. Respondent, as the Milwaukee Harvester Co., had a capital' stock of $750,000. When the Morgan crowd got hold of it, this stock was raised to $3,000,000. Under the law' it has paid taxes in Missouri only on a basis of the proportional part of that stock used in Missouri.
During all this time, under the evidence, it was really the agent of the International Harvester Co., the New Jersey corporation. The latter was a $120,-000,000 concern. Had this latter company undertaken to do business in this State, it would have been compelled to pay taxes on the proportionate part of $120,000,000 which was used in Missouri, instead of the proportionate part of $3,000,000. The whole thing was a cunning device to enable the big corporation to do business in Missouri by the payment of about one-fortieth of the taxes which it otherwise would have been compelled to pay. In other words, the State has lost taxes in the same proportion as the $3,000,000, the capital stock of the one concern, is to $120,000,000, the capital stock of the real party in interest. To this scheme and device the respondent • in this case was a party. The scheme and device was executed by the respondent under its license in Missouri. Through the act of respondent the State has lost in taxes more than the fine fixed, to leave out of *424consideration entirely the flagrant violation of our laws and the filched pocket books of purchasers of reapers, mowers and binders.
Nor do we concur in any velvet-like language used by respondent’s counsel in the brief which would make this respondent and its eo-eonspirators appear as angels of mercy to the buying public of Missouri. Its sole purpose was to stifle competition and ruin prices. Prices were lowered in 1903, after the combine. [See record of evidence, page 413-429 and 468.] That this was to further drive out competitors, there can be no question. That it turned out as the parties thought it would, is evidenced by the fact that in that year the combine was able to take over the D. M. Osborne Co., a strong competitor, as well as other smaller concerns. Later prices were raised,- and b.ut for vigorous prosecution would no doubt have been repeatedly raised by slight and gradual advances. To all of those acts, the respondent at bar was an active party. Different were the acts of Pierce and his parties in the Standard Oil case. There we had something upon which to base the merciful action of the court, but here we have not.
To conclude, the respondent in this case has (1) openly violated our laws, whilst domiciled in this State,' by entering into an arrangement to thwart competition; (2) defrauded the State of taxes to which it was entitled; (3) has participated in lowering prices and driving other competitors from the field; (4) has for nine years maintained an unlawful arrangement to decrease competition in this State contrary to our laws, and (5) has by its conduct been able to filch the purse of our agriculturists. If the original judgment of a fine of $50,000 is not exceedingly reasonable, then my conservatism has indeed been warped.
For these reasons, I dissent from the judgment of the majority,in reducing the fine in this case.
Wood-son, /., concurs in these views.